Citation Nr: 1812848	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided with a hearing before the undersigned on July 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The weight of the evidence is in equipoise on the question of whether the Veteran's sleep apnea is aggravated by his service-connected sinusitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau; Layno.

Analysis

The evidence of record reflects a current diagnosis of sleep apnea in November 2010, via sleep study.  The Veteran is also service-connected for sinusitis.  He contends that his service-connected sinusitis has aggravated his sleep apnea beyond its natural progression by interfering with the use of his continuous positive airway pressure (CPAP) machine.  The Veteran has also alluded to a possibility that his condition could have begun in military service.  In this regard, he has testified and submitted statements to the effect that he snored in military service.

The Veteran's service treatment records do not contain any discussion of treatment or diagnosis of sleep apnea, to include any complaints of snoring.  Although the Veteran did have complaints of daytime sleepiness, this appears to have been solely attributed to his diagnosis of hepatitis B, which resolved and has not been associated with sleep apnea.

Post military service, the Veteran's treatment records are also silent for any discussion of treatment or diagnosis of sleep apnea, until November 2010, when the Veteran was recommended for a sleep study.  Since that time, the Veteran has been treated for this condition primarily via CPAP without discussion of etiology.

The Veteran was provided with a VA examination in April 2016.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with sleep apnea.  The examiner express the view that the Veteran's  sleep apnea was not related to military service, was not secondary to sinusitis, and was aggravated by sinusitis.  It was explained that the documented fatigue in service resulting in excessive sleep was due to hepatitis in service and resolved without residuals.  Also, the examiner stated that the weight of the medical literature shows that obstructive sleep apnea is a condition in which loose, floppy tissues in the throat occlude the passage of air during the relaxation of sleep.  It is thus a biomechanical condition of tissues of the pharynx and has no nexus to any upper respiratory conditions including chronic sinusitis and/or chronic rhinitis with or without nasal congestion.  Nevertheless, the examiner acknowledged that the symptoms of upper airway resistance and symptoms of obstructive sleep apnea can interact, although the interaction is multifactorial and complex with neither condition being considered responsible.

In July 2017, the Veteran submitted statements from his private and VA treatment providers.  The Veteran's private ear, nose, and throat physician expressed the view that the Veteran's conditions treated in the military and present to this day are impacting his ability to tolerate the treatment of his sleep apnea, such as use of CPAP.  

The Veteran's VA physician opined this it is more likely than not that his chronic sinusitis has made treatment of his obstructive sleep apnea more difficult.  He was diagnosed with sleep apnea in 2010 and his sleep apnea has become more difficult to manage with using treatment modalities, most prominently due to his chronic sinusitis.

Although the Veteran's physicians did not discuss in detail the mechanics of how the Veteran's sinusitis interferes with the operation of his CPAP, the Veteran was able to elaborate on such at his July 2017 Board hearing.  In this regard, it is noted that the Veteran is competent to report his experiences with using the CPAP and symptoms he has observed during their course.  He testified specifically that the symptoms from his sinusitis make it difficult for him to breath with the CPAP mask on and that, due to the fluctuation in his sinusitis symptoms over the course of the night, prevents his uninterrupted use of the CPAP and results in apneas and shortened sleep cycles.  The Veteran is found to be credible in presenting this information as he has been consistent in these complaints not just at the Board hearing, but also in prior outpatient treatment records where he described similar difficulties.

In regard to direct service connection, although the Veteran has a current disability and contentions, supported by buddy statements, that he snored in military service, there is no supported nexus provided.  The only nexus opinion for the issue of direct service connection was provided via the opinion of the April 2016 VA examiner, which found that there was no direct relationship to military service.  Rather any in-service complaints of sleep symptoms were attributed to the Veteran's acute course of hepatitis B.  Furthermore, the length of time from the Veteran's discharge from military service in 1977 to when he was actually diagnosed with sleep apnea in 2010, over 30 years later, did not show the continuity of symptoms that would be a reasonable basis for finding the onset of the condition during service.  

In regard to secondary service connection, there is not a sufficient nexus opinion of record to establish that sinusitis caused sleep apnea.  The most probative evidence in this regard is the opinion of the April 2016 VA examiner, who explained that the biomechanical processes of sleep apnea and sinusitis were separate and distinct, so therefore one cannot cause the other, as each would develop on its own.  

However, as to whether sinusitis has aggravated the Veteran's sleep apnea, there is sufficient evidence submitted that with the resolution of reasonable doubt in favor of the Veteran it may be concluded his sinusitis has aggravated his obstructive sleep apnea sufficient for purposes of finding service connection.  

The opinion of the April 2016 VA examiner contained an acknowledgment that the symptoms of upper airway resistance and symptoms of obstructive sleep apnea can interact, although the interaction is multifactorial and complex with neither condition being considered responsible.  This leaves open the possibility of an interrelationship to the extent described by the Veteran in using his CPAP machine and its resultant interference. 

In this regard, the Veteran's private physician observed that the Veteran's sinusitis impacted the Veteran's ability to tolerate the treatment of his sleep apnea; specifically the use of a CPAP machine.  This conclusion was echoed by the Veteran's VA treating physician who noted the difficulty of managing the Veteran's sleep apnea due to his sinusitis.  

On these facts, and with the resolution of reasonable doubt in favor of the Veteran, it may be concluded the treatment modality for obstructive sleep apnea has been rendered ineffectual due to the Veteran's service connected sinusitis, such that whatever functional impairment the sleep apnea may produce at this point can be considered secondary to the Veteran's sinusitis.  Accordingly, the Board concludes that the criteria for service connection for sleep apnea, as secondary to service-connected sinusitis have been met.  


ORDER

Subject to the laws that govern the payment of monetary benefits entitlement to service connection for sleep apnea, secondary to service-connected sinusitis is granted.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


